Order affirmed, with ten dollars costs and disbursements, with leave to plaintiff to serve a further amended complaint as to the first alleged cause of action on payment of the costs of this appeal. All concur. (The order denies a motion for judgment on the pleadings as to the second cause of action and grants defendants’ motion for judgment on the pleadings as to that cause of action, and dismisses the complaint as to the first cause of action, in an action to cancel certain alleged fraudulent conveyances and decrees.) Present — Sears, P. J., Taylor, Edgeomb, Thompson and Crosby, JJ.